Citation Nr: 1525140	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  12-16 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected major depressive disorder, or service-connected gastritis with dyspepsia, hiatal hernia, and gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from September 1995 to February 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In November 2013, the Board remanded the appeal to obtain additional VA treatment records and provide a VA medical examination with a medical opinion.  In January 2014, a VA medical examination with a medical opinion was provided.  In July 2014, the Board again remanded the appeal to obtain in-service mental health treatment records.  The response for such records was negative.  The case now returns to the Board after satisfactory completion of the ordered development.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  Symptoms of loud snoring, frequent daytime sleepiness, and waking and gasping for air at night were manifested during service and have continued since service.

2.  Symptoms of loud snoring, frequent daytime sleepiness, and waking and gasping for air at night have been attributed to a diagnosis of obstructive sleep apnea.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  For reasons explained below, the Board is granting service connection for sleep apnea.  Given the favorable outcome of the service connection appeal for sleep apnea, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist with respect to the issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with obstructive sleep apnea, which is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to the diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service Connection Analysis for Sleep Apnea

The Veteran contends that the current obstructive sleep apnea is related to service.  He asserts that the sleep apnea symptoms were manifested during service and have continued since service.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether symptoms of sleep apnea were manifested during service.  An April 2006 newspaper article submitted by the Veteran, entitled "Sleep disorders becoming an 'epidemic,'" reads that sleep apnea is often manifested by loud snoring, excessive daytime sleepiness, and brief cessations in breathing during sleep.  Although the Veteran's service treatment records are absent of any complaint of, diagnosis of, or treatment for sleep apnea, including any symptoms related thereto, several lay statements submitted by the Veteran in March 2015 and April 2015 collectively report that fellow soldiers who served with the Veteran witnessed his loud snoring, frequent daytime sleepiness, and waking and gasping for air at night.  The individuals who served with the Veteran are competent to report their observation of symptoms, and there is no indication that their accounts are not credible; therefore, their lay statements are of significant probative value.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that sleep apnea symptoms were manifested during service.

The Board next finds that the evidence is in equipoise on the question of whether sleep apnea symptoms have continued since service and have been attributed to a current diagnosis of obstructive sleep apnea.  A sleep study showing a diagnosis of obstructive sleep apnea was not performed until February 2005 (i.e., approximately five years after service separation in February 2000); however, in an October 2010 statement, the Veteran competently reported that he was often awakened for loud snoring during his period of incarceration from 2000 to 2002.  See August 2002 VA mental heatlh intake assessment (noting the Veteran's report that he had been in prison approximately three years).  On the September 2002 VA Form 21-526 filed approximately two years after service separation, the Veteran reported that he had had "insomnia" during and since service, which tends to generally support the Veteran's account of sleep disturbance since service.  See Dorland's Illustrated Medical Dictionary 937 (30th ed. 2003) (defining insomnia as the inability to sleep); see also 2003 medical article entitled "Misdiagnosing sleep disorders as primary psychiatric conditions."  The Veteran's report of frequent awakening and loud snoring at night is credible and of significant probative value as tending to show continued symptoms of sleep apnea since service that were later diagnosed as sleep apnea.  

At the February 2005 VA sleep study, the Veteran reported symptoms of daytime sleepiness, witnessed snoring, and apneas, as well as difficulty falling and staying asleep (i.e., the same symptoms manifested during and since service).  Based on the symptoms reported and the results of the polysomnography, the VA medical provider noted an impression of moderate-to-severe obstructive sleep apnea without hypoxemia, but with frequent arousals and some daytime symptoms, and recommended use of a CPAP machine for treatment of sleep apnea symptoms.  See February 2005 VA respiratory polysomnography consultation report.  Subsequent VA treatment records include sleep apnea on the Veteran's active problem list.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for obstructive sleep apnea under 3.303(d) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board granted service connection for obstructive sleep apnea based on evidence that symptoms of obstructive sleep apnea had their onset during service and have recurred since service; therefore, the other potential theory for entitlement to service connection advanced in connection with the appeal (i.e., secondary service connection) is rendered moot, and need not be discussed.  See 38 U.S.C.A. 
7104 (West 2014) (stating that the Board decides questions of law or fact).


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


